177 S.W.3d 867 (2005)
Travis HAUGHTON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85861.
Missouri Court of Appeals, Eastern District, Division Two.
November 22, 2005.
Lisa M. Stroup, Public Defender, St. Louis, for appellant.
Jeremiah W (Jay) Nixon, Alison K. Brown, Karen L. Kramer, Jefferson City, for respondent.
Before: GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Movant, Travis Haughton, appeals from the judgment denying his Rule 29.15 motion without an evidentiary hearing. On appeal, movant argues that during the sentencing hearing his trial counsel rendered ineffective assistance by failing to advocate for more favorable sentences.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).